Citation Nr: 0206999	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  94-47 143	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder.

2.  Entitlement to an increased (compensable) evaluation for 
malaria.

3.  Entitlement to an evaluation in excess of 10 percent for 
irregular defect of the left parietal occipital area of the 
skull.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions by the Lincoln, Nebraska, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board issued a decision on the veteran's appeal on April 12, 
2001.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, after having been informed that the veteran died on 
November [redacted], 2001, vacated the Board's decision of April 12, 
2001, and dismissed the appeal to the Court for lack of 
jurisdiction.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1949 to September 1952, from March 1954 to February 
1962, and from December 1964 to December 1967.

2.  On April 29, 2002, the Board was notified by the VA 
Office of General Counsel that the veteran died on November 
[redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).

ORDER

The appeal is dismissed.



		
      F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



